                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Dakota Gasification Company,                  )
                                              )
                Plaintiff,                    )       ORDER
                                              )
        vs.                                   )
                                              )
                                              )
Sure Steel, Inc.,                             )
                                              )
                Defendant,                    )
                                              )       Case No. 1:18-cv-226
AND                                           )
                                              )
Sure Steel, Inc.,                             )
                                              )
                Third-Party Plaintiff,        )
                                              )
        vs.                                   )
                                              )
Robertson-Ceco Corporation, d/b/a Garco       )
Building Systems, Steel Concepts, LLC,        )
and Rice Lake Contracting Corporation,        )
d/b/a Rice Lake Construction Group,           )
                                              )
                Third-Party Defendants.       )


        Before the court is a Motion to Amend Scheduling Order filed by defendant/third-party

plaintiff on February 24, 2020. Neither plaintiff nor third-party defendants have filed a response in

opposition to the motion. D.N.D. Civ. L.R. 7.1(F) (“An adverse party’s failure to serve and file a

response to a motion may be deemed an admission that the motion is well taken.”).

        Defendant’s motion (Doc. No. 76) is GRANTED. The pretrial deadlines shall be amended

as follows:

        1.      The parties shall have until May 31, 2020, to complete fact discovery and file


                                                  1
       discovery motions.

2.     The deadlines for disclosing the names of expert witnesses and reports are as

       follows:

               a.     Plaintiff: June 30, 2020;

               b.     Defendant/Third-Party Plaintiff: July 31, 2020; and

               c.     Third-Party Defendants: August 31, 2020.

3.     Depositions of expert witnesses shall be completed by September 30, 2020.

4.     The parties shall have until October 9, 2020, to file other nondispositive motions

       (e.g., consolidation, bifurcation).

5.     The parties shall have until October 30, 2020, to file other dispositive motions

       (summary judgment as to all or part of the case).

IT IS SO ORDERED.

Dated this 3rd day of April, 2020.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court




                                             2
